Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Jacob LaCombe on 11/4/2021.  

The application has been amended as follows: 

1.	(Currently Amended) A user equipment (UE) comprising:
a transceiver configured to: 
receive first information for which secondary cells (SCells) are included in respective groups of first groups of SCells, and
receive first PDCCHs, wherein: 
a first PDCCH from the first PDCCHs provides a first downlink control information (DCI) format, 
the reception of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle,

bits of the first bitmap have a one-to-one mapping with the first groups of SCells; and
a processor operably coupled to the transceiver, the processor configured to: 
	determine, based on a value of a corresponding bit of the first bitmap, whether or not to instruct the transceiver to receive PDCCHs for scheduling, on SCells in a group of SCells from the first groups of SCells, receptions of physical downlink shared channels (PDSCHs) or transmissions of physical uplink shared channels (PUSCHs); and
	determine whether or not to instruct the transceiver to receive PDCCHs, for scheduling receptions of PDSCHs or transmission of PUSCHs, on a primary cell during the On-duration of a next DRX cycle based on a value of a first bit, wherein: 
		the first bit is included in the first DCI format, and
		the first bit is not included in the first bitmap.


4.	(Currently Amended) The UE of Claim 1, wherein: 
the transceiver is further configured to receive a configuration for a first bandwidth part (BWP) of a cell from the group of SCells, 
when the UE receives PDCCHs in a BWP of the cell, for scheduling receptions of PDSCHs or transmission of PUSCHs, prior to receiving the first DCI format and the value of the corresponding bit indicates to receive PDCCHs, for scheduling receptions of 
when the UE does not receive PDCCHs in any BWP of the cell, for scheduling receptions of PDSCHs or transmissions of PUSCHs, prior to receiving the first DCI format and the value of the corresponding bit indicates to receive PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on the cell, the UE receives the PDCCHs in the first BWP of the cell.


6.	(Canceled) 


11.	(Currently Amended) A method for a user equipment (UE) to receive physical downlink control channels (PDCCHs), the method comprising:
receiving first information for which secondary cells (SCells) are included in respective groups of first groups of SCells;
receiving first PDCCHs, wherein: 
a first PDCCH from the first PDCCHs provides a first downlink control information (DCI) format, 
the reception of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle, 
the first DCI format includes a first bitmap, and 

determining, based on a value of a corresponding bit of the first bitmap, whether or not to receive PDCCHs for scheduling, on SCells in a group of SCells from the first groups of SCells, receptions of physical downlink shared channels (PDSCHs) or transmissions of physical uplink shared channels (PUSCHs); and
determining whether or not to receive PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on a primary cell during the On-duration of a next DRX cycle based on a value of a first bit, wherein:
the first bit is included in the first DCI format, and
the first bit is not included in the first bitmap.


15.	(Currently Amended) The method of Claim 11, further comprising:
receiving a configuration for a first bandwidth part (BWP) for a cell from the group of SCells, wherein:
when the UE does not receive PDCCHs in any BWP of the cell, for scheduling receptions of PDSCHs or transmissions of PUSCHs, prior to receiving the first DCI format and the value of the corresponding bit indicates to receive PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on the cell, the UE receives the PDCCHs in the first BWP of the cell; and 
when the UE receives PDCCHs in a BWP of the cell, for scheduling receptions of PDSCHs or transmissions of PUSCHs, prior to receiving the first DCI format corresponding bit indicates to receive PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on the cell, the UE receives the PDCCHs in the BWP of the cell.


17.	(Canceled) 


21.	(Currently Amended) The method of Claim [[17]]11, wherein the reception of the first PDCCH is on a bandwidth part (BWP) that is same as a BWP at an end of the On-duration of a last DRX cycle for receptions of PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on the primary cell.


25.	(Currently Amended) The UE of Claim [[6]]1, wherein the reception of the first PDCCH is on a bandwidth part (BWP) that is same as a BWP at an end of the On-duration of a last DRX cycle for receptions of PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, were received on the primary cell.


28.	(Currently Amended) A base station comprising:
a processor, operably coupled to a transceiver, the processor configured to instruct, based on a value of a corresponding bit of a first bitmap, the 
the transceiver configured to: 
transmit first information for the first groups of SCells; and
transmit first PDCCHs, wherein:
a first PDCCH from the first PDCCHs provides a first downlink control information (DCI) format,
the transmission of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle, 
the first DCI format includes the first bitmap, and 
bits of the first bitmap have a one-to-one mapping with the first groups of SCells,
wherein the processor is further configured to determine whether or not to instruct the transceiver to transmit PDCCHs, for scheduling receptions of PDSCHs or transmissions of PUSCHs, on a primary cell during the On-duration of a next DRX cycle based on a value of a first bit, wherein:
	the first bit is included in the first DCI format, and 
	the first bit is not included in the first bitmap.


29.	(Canceled) 

28, wherein the transmission of the first PDCCH is on a bandwidth part (BWP) that is same as a BWP at an end of the On-duration of a last DRX cycle for transmissions of PDCCHs for scheduling receptions of PDSCHs, or transmissions of PUSCHs, on the primary cell.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “receive first information for which secondary cells (SCells) are included in respective groups of first groups of SCells, and receive first PDCCHs, wherein: a first PDCCH from the first PDCCHs provides a first downlink control information (DCI) format, the reception of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle, the first DCI format includes a first bitmap, and bits of the first bitmap have a one-to-one mapping with the first groups of SCells”, “determine, based on a value of a corresponding bit of the first bitmap, whether or not to instruct the transceiver to receive PDCCHs for scheduling, on SCells in a group of SCells from the first groups of SCells, receptions of physical downlink shared channels (PDSCHs) or transmissions of physical uplink shared channels (PUSCHs); and determine whether or not to instruct the transceiver to receive PDCCHs, for scheduling receptions of PDSCHs or transmission of PUSCHs, on a primary cell during the On-duration of a next DRX cycle based on a value of a first bit, wherein: the first bit is included in the first DCI format, and the first bit is not included in the first bitmap”.  


The closest prior art to He et al. (Pub. No.: US 20200204328 A1) teaches A user equipment (UE) comprising: a transceiver (radio interface 1010, Para. 86, FIG. 10) configured to: receive, wherein: a first PDCCH ((E)PDCCH in FIG. 4, Para. 30, 39) provides a first downlink control information (DCI) format (HFCI field 418, Para. 56, FIG. 4), the first DCI format includes a first bitmap (HFCI field 418 may comprise a bitmap, Para. 56, FIG. 4), and bits of the first bitmap have a one-to-one mapping with the first groups of cells (cell groups (CGs), Para. 56.  A bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4), determine, based on a value of a corresponding bit of the first bitmap (a bitmap that includes, for each of the multiple CGs, a respective bit, Para. 56, FIG. 4), for scheduling, on cells in a group of cells (Each of CGs 1, 2, 3, and 4 comprises four respective component carriers, Para. 58, FIG. 5) from the first groups of cells (each of the multiple CGs, Para. 56, FIG. 4), receptions of physical downlink shared channels (PDSCHs) (a respective bit that indicates whether a PDSCH transmission is scheduled on at least one DL component carrier of that CG, Para. 56, FIG. 4).  Ho fails to teach “receive first information for which secondary cells (SCells) are included in respective groups of first groups of SCells, and receive first PDCCHs, wherein: a first PDCCH from the first PDCCHs, the reception of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle”, “determine whether or not to instruct the transceiver to receive PDCCHs for scheduling; and determine whether or not to instruct the transceiver to receive PDCCHs, for scheduling receptions of PDSCHs or 


The closest prior art to Chung et al. (Pub. No.: US 20090088148 A1) teaches Chung teaches receive first PDCCHs (a space in which PDCCHs for some specific control information are searched, Para. 86): a first PDCCH from the first PDCCHs (Within the search space, a PDCCH, Para. 94); the reception of the first PDCCH is outside an On-duration of any discontinuous reception (DRX) cycle (total number of CCEs is 32 in a non-DRX subframe and the number of CCE aggregation levels is four of [1, 2, 4 and 8], Para. 74), determine, whether or not to instruct the transceiver to receive PDCCHs (Within the search space, the UE 10 determines whether a PDCCH is a desired one by decoding the PDCCH candidates by the unit of a CCE aggregation level starting from the starting location, Para. 94) for scheduling receptions (A physical downlink control channel (PDCCH) may carry resource allocation of PDSCH, Para. 57).  Chung fails to teach “receive first information for which secondary cells (SCells) are included in respective groups of first groups of SCells, a first downlink control information (DCI) format, the first DCI format includes a first bitmap, and bits of the first bitmap have a one-to-one mapping with the first groups of SCells”, “a value of a corresponding bit of the first bitmap”, “SCells in a group of SCells from the first groups of SCells, receptions of physical downlink shared channels (PDSCHs) or transmissions of physical uplink shared channels (PUSCHs); and .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 4, 7, 11, 15, 21-28 and 30-33 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-5-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477